 


110 HR 6803 IH: Real Estate Assessment Center Inspection Improvement Act of 2008
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6803 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2008 
Ms. Clarke introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To improve inspections of public housing and federally assisted multifamily housing conducted by the Real Estate Assessment Center of the Department of Housing and Urban Development. 
 
 
1.Short titleThis Act may be cited as the Real Estate Assessment Center Inspection Improvement Act of 2008. 
2.Improvement of inspectionsThe Secretary of Housing and Urban Development, in consultation with public housing agencies and owners of federally assisted multifamily housing, shall take such actions as may be necessary to improve the activities of the Real Estate Assessment Center of the Department of Housing and Urban Development for physical assessment and inspection of public housing and federally assisted multifamily housing, including developing a detailed process to improve planning and preparation for inspections of such housing, as follows: 
(1)Advance notice of offline unitsThe Secretary shall require, and provide for, public housing agencies and owners of federally assisted multifamily housing to inform the Real Estate Assessment Center an adequate period of time in advance of an inspection regarding any dwelling units that will be offline during the inspection due to unit repairs, rehabilitation, or damage due to natural disasters. 
(2)Scheduling inspectionsThe Secretary shall require the Real Estate Assessment Center, in scheduling inspections of public housing and federally assisted multifamily housing— 
(A)to consult with the public housing agency or owner of the housing, as applicable, to determine a mutually agreeable date for the inspection that is consistent with the schedule of the agency or owner; and 
(B)in the case of public housing agencies designated pursuant to section 6(j) of the United States Housing Act of 1937 (42 U.S.C. 1437d(j)) as high-performing agencies, to schedule regular inspections every three years. 
(3)Selection of inspectorsThe Secretary shall provide that a Real Estate Assessment Center inspection of public housing or federally assisted multifamily housing shall be conducted by an inspector who is selected by the public housing agency or owner of the housing, as applicable, from a list of qualified, participating inspectors developed and provided by the Secretary. 
(4)InspectionsThe Secretary shall provide that in carrying out any inspection and assessment of public housing or federally assisted multifamily housing, the Real Estate Assessment Center shall— 
(A)identify, but not score deficiencies on items not owned or controlled by the public housing agency, including neighbors’ fences, tenants’ extra appliances, and municipal sidewalks and streets; and 
(B)require that— 
(i)any assessment shall factor the impact, with respect to a public housing agency, of any chronic under-funding of the Public Housing Operating Fund and the Public Housing Capital Fund and any detrimental effects that successive years of under-funding have had the agency’s ability to adequately maintain the physical condition of public housing; and 
(ii)any final Real Estate Assessment Center score is prorated to reflects such under-funding. 
(5)Re-inspectionsThe Secretary shall provide that any public housing agency having a property that fails a Real Estate Assessment Center physical inspection may request a re-inspection so that deficiencies can be cured before establishment of a final Real Estate Assessment Center score. 
(6)TrainingThe Secretary shall make the three-day Real Estate Assessment Center physical inspection training for non-inspectors, held in Washington, DC, available to personnel of all public housing agencies throughout the Nation, by use of the World Wide Web or other electronic means. 
(7)Advisory committeeThe Secretary shall convene an advisory committee (within the meaning given such term in the Federal Advisory Committee Act (5 U.S.C. App.) to review and make recommendations for revising, as necessary, the Real Estate Assessment Center scoring system.  
 
